 JOHN S. BARNES CORP.John S. Barnes Corporation and Lodge No. 1553, In-ternational Association ofMachinists,AFL-CIO,and John L. BrownJohn S.Barnes Corporation and Lodge No. 1553, In-ternational Association ofMachinists,AFL-CIO,Petitioner.Cases 13-CA-6407, 13-CA-6637, 13-CA-7049, 13-CA-7027, and 13-RC-10159August 16, 1973SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn January 23, 1970, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled case ' in which it found that Respondent violatedSection 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended. The Board's Order direct-ed Respondent,inter aka,to offer to John L. Brownand Peter Roskopp, who were found to have beendiscriminatorily discharged, immediate and full rein-statement to their former or substantially equivalentpositions and to make them whole for any loss of payresulting from the failure to reinstate them, as provid-ed in the Administrative Law Judge's Decision. OnMarch 11, 1971, upon petition for enforcement, theUnited States Court of Appeals for the District ofColumbia Circuit entered its decree enforcing theBoard'sOrder,withoutopinion.'Subsequently,Respondent's petition to the Supreme Court of theUnited States for a writ of certiorari was denied by theCourt.'A backpay specification and notice of hearing wereissued by the Regional Director for Region 13 onDecember 19, 1972, and the Respondent filed an an-swer to the backpay specifications on January 8, 1973.Pursuant thereto, a hearing was held before Admini-strativeLaw Judge Leo F. Lightner on March 22,1973, at Rockford, Illinois, for the purpose of de-termining the amount of backpay due to Brown andRoskopp. On May 8, 1973, Administrative Law JudgeLeo F. Lightner issued the attached Supplemental De-cision in which he found that Brown and Roskoppwere entitled to the amount of backpay therein setforth. Thereafter, the Respondent filed exceptions tothe Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Adminis-trative Law Judge made at the hearing and finds thatno prejudicial error was committed. The rulings are585hereby affirmed. The Board has considered the Ad-ministrative Law Judge's Supplemental Decision, theexceptions, and the entire record in the case, and here-by adopts the findings, conclusions, and recommen-dations of the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, John S.Barnes Corporation, Rockford, Illinois, its officers,agents, successors, and assigns, shall make John L.Brown and Peter Roskopp whole by payment to themof the amounts set forth by the Administrative LawJudge in the attached Supplemental Decision, plusinterest, less deductions required by state and Federallaws.' 180 NLRB 911ZNo 24, 021, September Term 19703 404 U S 854SUPPLEMENTAL DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Administrative Law Judge: This supple-mental proceeding to determine backpay, with all partiesrepresented, was heard before me in Rockford, Illinois, onMarch 22, 1973, on the specifications of General Counsel,as amended, and the answer, as amended, of John S. BarnesCorporation, herein Respondent.' Generally, the issues liti-gated were the amounts of backpay due John L. Brown andPeter Roskopp from Respondent, if any. However, alsoconsidered are questions of whether Borwn and Roskoppused due diligence in seeking employment, suffered a willfulloss of earnings by quitting a job after obtaining employ-ment, and other defenses advanced by Respondnet, setforthinfra.All parties were afforded full opportunity toexamine and cross-examine witnesses, to introduce evi-dence, present arguments, and thereafter to file briefs.Briefs filed by the General Counsel and Respondent havebeen carefully considered.Upon my observation of the witnesses, and upon consid-eration of the pleadings, testimony, exhibits, and the entirerecord in the case,2 I make the following:FINDINGSAND CONCLUSIONSBackground and PleadingsOn January 23, 1970,the Board issued its Decision andOrder,reported as 180NLRB911, directing,inter alia,that1Backpay specifications and notice of hearing were issued on December19, 1972,and amended,as set forthinfra,during the hearing2 Inadvertent errors in the recordare herebycorrected205 NLRB No. 94 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent make whole John L. Brown, from the day of hisdischarge, on March 9, 1965, and Peter Roskopp from thedate of his discharge, on May 26, 1965, until each wasoffered reinstatement, in accordance with the computationestablished by the Board, less interimearnings.;On March11, 1971, upon petition for enforcement, the United StatesCourt of Appeals for the District of Columbia Circuit en-tered its decree enforcing the Board's Order, without opin-ion.N.L.R.B. v. John S. Barnes Corporation,77 LRRM2372. On October 12, 1971, the Supreme Court denied apetition for certiorari.John S Barnes Corporation v. N L.R.B., 404 U.S. 854 (1971).At the outset of the hearing, Respondent withdrew anyobjection asserted in its answer in regard to the accuracy ofthe formula used in the specifications to determine theamounts of backpay due. The formulais inconformity withBoard decisions.However, Respondent, in its answer andat the opening of the hearing, asserted that Brown hadreceived additional earnings from self-employment duringthe backpay period, and that Brown was discharged forcause, from interim employment, on or about January 9,1971, and that his probable earnings in such interim em-3F W Woolworth Company,90 NLRB 289In substance, the formula provides as follows(1)The gross backpay forBrown andRoskopp was determined by com-paring the gross earnings of each, for the year of 1964, the last full year theywere employed by Respondent,to the average gross earnings for the sameyear of three comparable employees, Grant Rhodes, Otto Biderbost, andArthur Wemmer The earnings of Brown, for 1964, were 126 36 percent ofthe average, and the earnings of Roskopp, for 1964, were 102 84 percent ofthe average The backpay period of Brown is from March 9, 1965, to Febru-ary 4, 1972, when Brown declined an offer of reemployment by RespondentThe backpay period of Roskopp is from May 26, 1965, to December 6, 1972,when Roskopp declined an offer of reemployment by RespondentThe gross backpay for each calendar quarter for Brown is 126 36 percentof 1/4 of the average gross pay received by the three named comparableemployees during the year in which the calendar quarter fell,and the grossbackpay for each calendar quarter for Roskopp is 102 84 percent of 1/4 ofthe average gross pay received by the three comparable employees during theyear in which that calendar quarter fell(2)During the backpay periods of Brown and Roskopp, each would havereceived in profit sharing at the end of each year the same proportion of thegross earnings of each as the proportion of gross earnings of other eligibleemployees who worked during the backpay periods An appropriatemeasureof the profit sharing each discrimmatee would have received is, for Roskopp102 84 percent of the profit-sharing amount, and for Brown 126 36 percentof the profit-sharing amount Arthur Wemmer, a comparable employee, re-ceived eachyear(3) Interim earnings are admitted to be those amounts for each discrimina-tee for each calendar quarter set forth in the column headed "Interim Earn-ings" in for Brown and for Roskopp in the charts below(4)The net backpay due each discrimmatee for each calendar quarter inhis backpay period is the difference, if any, between his gross earnings,including profit sharing, in the last quarter of each year, and interim earningsfor that quarter(5)The gross earnings for each discriminatee at the beginning of hisbackpay period were estimated by multiplying his gross earnings for the fullquarter bya fraction representing the number of weeks from his dischargeto the end of the quarter, divided by the number of weeks in the full quarterThus, the gross backpay for Brown, in 1/65 quarter is 3/13 of what wouldhave been his full gross backpay for the whole quarter, and the gross backpayfor Roskopp in the 2/65 quarter is 5/13 of what would have been his full grossbackpay for the whole quarter(6)The gross earnings and interim earnings of Brown for the 1/72 quarterare estimatedby multiplyingthe full gross earnings and the full interimearnings for that quarterby 5/13,the fraction representing that part of thequarter,from the first day of the quarter to the date reinstatement was offeredBrownployment, during the period from the date of discharge tothe next interim employment should have been included asinterim earnings. Respondent also asserts that Brown failedto make a reasonable search for interim employment duringthe first and second quarters of 1971, and that Roskoppfailed to make a reasonable search for interim employmentfollowing his discharge on May 26, 1965. The facts relativeto these asserted defenses are consideredinfra.Respondent sought to assert that the F.W.Woolworthformula, of quarterly computation, should not be followed,contending that if the entire backpay period was computedas a unit, no backpay would be due. This is the preciseproblem which was considered by the Board in FW. Wool-worth.The Board found: "The cumulative experience ofmany years discloses that this form of remedial provisionfalls short of effectuating the basic purposes and policies ofthe Act." 90 NLRB at 291. In addition, it must be observedthat the court has enforced the Board's Order, including theWoolworthformula, and certiorari was denied by the Su-preme Court. I find no merit in this contention.Respondent asserted, as an affirmative defense, that nei-ther Roskopp nor Brown would have accepted an offer toreturn to work prior to the time such an offer was made. Anoffer of proof was rejected. Counsel for the General Coun-sel, in his brief, calls attention to the Board's holding inKaase 5in which the Board held: "As an employee who hadbeen discriminatorily discharged, Randles was entitled to avalid offer of reinstatement from the Employer before mak-ing an election as to whether he would return to [work]." Ifind no merit in this contention.Brown's Employment RecordRespondent contends that Brown didnot exercise essen-tial diligence in obtaining employment during the backpayperiod. The evidence relative to Brown's employment, andhis efforts to obtain employment, is next considered.When Brown was discharged by Respondent, on March9, 1965, he was employed in the stockroom, and was receiv-ing the rate of $2.20 an hour. Three days later, he wasemployed by W. F. and John Barnes, a separate corpora-tion, as an assembler, at the same hourly rate. However, hereceived less hours of work. He remained in that employ-ment for a period of 14 or 15 months, then voluntarily quit .6Brown asserted that he commenced employment at Bar-ber Coleman the day following his separation from W. F.and John Barnes, as an assembler. Vernie Anderson, whohas been employment supervisor at Barber Coleman for9-1/2 years, credibly related that the employment records ofthat firm reflect that Brown was initially employed on May10, 1966, and voluntarily quit on September 9, 1966, and5The Richard W Kaase Company,162 NLRB 1320, 13316 Brown's explanationwas that the foreman made him nervous and it wasfor this reason that he voluntarily quit In view of his immediate employmentthereafter,at a higherrate of pay, I attach nosignificanceto this voluntaryseparationfrom employmentEast Texas Steel Castings Company, Inc,116NLRB 1336, 1347-48, enfd 255 F 2d 284 (C A 5, 1958)Brown assertedhe took a medical examination prior to goingto work atW F and JohnBarnes,but did not take medicalexaminationssubsequently,prior to employmentat BarberColeman or W A Whitney I find no meritin Respondent's contentionin its brief that days lost for medicalexamina-tions should be deducted from backpay JOHN S.BARNES CORP.was paid at the hourly rateof $2.67Anderson related thatBrown was reemployed on December 27, 1966,and conti-nuously thereafter until July 3,1970.7Anderson assertedthat Brown was again employed in August 1971, at a rateof $4.13 an hour.Brown was still so employed at the timeof the hearing herein.Brown credibly related that,immediately after leavingBarber Coleman,he was employedby W. A.Whitney as anassembler. He asserted his reason for changing was thatWhitney was a smaller company with more opportunity foradvancement.He remained with Whitney until Friday, De-cember 23, 1966.His reason for leaving was the doors wereleft open, causing the shop to become cold in the winter. Hereturned to Barber Coleman on December 27. Brown as-serted his rate of pay at Whitney was the same as it had beenat Barber Coleman.During the period of the strike at Barber Coleman, fromMay until October 1967, Brownwas employed by W. A.Whitney, for 3 months, as night foreman,at a rateof $2.79per hour,plus a night bonus of 8 or 10 percent.His reasonfor leaving was that he was discharged 8Brown credibly related that he was employed by EkstromCarlson 3 days after his terminationatWhitney,as an as-sembler,on the night shift. His rate of pay was$2.75 perhour,and a few days later he was raised to $2.90 per hour.He continued this employment until he returned to BarberColeman at the end of the strike.Brown explained his layoff at Barber Coleman,on July3, 1970,as resulting from a general layoff. Brown explainedhe had 4 years seniority and the layoff included individualswith as much as 17 years seniority.Brown related that he was employed at Barnes Drill,commencing in August 1970, as an assembler, and was laidoff in November 1970. He then was employed at Peterson-Kruse from November1970 until January9, 1971.9 Brownrelated that he was employed as an assembler,commencingat the rate of $3.40 per hour,increased at Christmastime to$3.50 per hour.Brown related the circumstances surrounding his dis-charge at Peterson Kruse He credibly asserted that Pe-terson and Kruse were both in the office,and that he wasadvised that their payroll was too great for the amount ofmoney coming in andthat theycould not afford to keep himany longer.Brown denied that he was ever disciplined whileworking for Peterson Kruse. This assertion stands undisput-ed and is credited.Kruse credibly asserted that the reason for Brown's layoffwas that they required someone who could not only assem-ble but also do the machining of parts preparatory to theassembly work.Kruse asserted that as time went on they'Anderson related thattherewas a strike at Barber Coleman from MayuntilOctober 19678 Brown credibly relatedthathe was a friend of the superintendent, thatthe superintendent was fired in the morning and he was fired the same nightHe was given no reason for his discharge except they were not satisfied withhim as a foremanBrown asserted that he was employed by Whitney I day after the strikecommenced at Barber Coleman The specifications reflect that his incomefrom that employment was in the second and third quarter of 19679 Robert Kruse, secretary treasurer of Peterson Kruse, Inc , corroboratedBrown as to his period of employment, relating that it commenced the lastweek in November and continued until January 9, 1971.587realized that Brown was not qualified to do the more skilledwork, and this was the reason for the termination, as Brownhad completed all of the work he could do without machin-ing capability.Kruse asserted that the reasons given toBrown for his termination, at time of termination, were thesameas the reasons recited herein by Kruse.1°It is patent that Brown was unemployed from January 9,1971, until August 1971, when he was reemployed by BarberColeman. Respondent contends that Brown failed to makeadequate efforts to obtain employment during this period.The evidence relative to Brown's efforts and his other activi-ty during this period is next set forth.Brown asserted that, during the period in question, hewent to Rehnberg-Jacobson, W. F. and JohnBarnes, Inger-soll, Johnson's Drill Head, Sunstrand, Mechanics, Rock-ford Clutch, Barber Coleman, and some 50 or 60 smallshops, as well as employment agencies, in the Rockfordarea. Brown credibly related that the tool industry in theRockford area was not hiring, that the industry was "down"at that time, and that most of the places where he soughtemployment would not even accept an application.iiBrown acknowledged that during his layoff in 1971, com-mencing in May, he did the carpentry work in aiding hisson-in-law build a house, for which he received no compen-sation. Brown credibly related that he would look for workat least 4 days a week, spending 2 or 3 hours each day. Hewould then commence working on his son-in-law's house atapproximately 11 a.m. Brown asserted there were fewerthan 10 days, out of 100 while he was working on the house,that he did not seek employment at one or more plants,prior to his commencement of the work on the house.Brown acknowledged that he applied for and received un-employment compensation during the period of time inquestion. I am unable to find, from this recitation, anyevidence which would support a finding that Brown failedtomake an adequate effort to obtain employment. In sofinding, I am not unmindful of Brown's continuous employ-10Kruse acknowledged that Brown had been at the Peterson Kruse planttheWednesday preceding this hearing, March 21, to ascertainifPetersonwould appear and give testimonyBrown wasadvised that Peterson had hada heart attack 3 months previously It wasBrown's decisionnot to subpenaPetersonJohn Peter Olson is secretary of Respondent It appears undisputed thatOlson met with Peterson and Kruse on August 29, 1972.Olson asserted thereason for his trip to the Peterson Kruse plant was to determineBrown'semployment record Olson related that after obtainingBrown's date of hireand date of termination Peterson advised him that Brown was discharged"because of causing internal discontent and the use of alcohol"It is patent that Brown was never advised of any reason for his dischargeother than that related by him His recitation was corroborated by KruseThe interest of Olson, as officer of Respondent, in the outcome of the caseispatentHis recitation does not establish the facts asserted by him I findaccordingly11Guy Stubblefield has been business representative of the Union sinceJanuary 1, 1964 Stubblefield corroborated Brown as to the employmentconditions at the time in question Stubblefield related that he deals withfrom 18 to 21 employers in the Rockford area, and is president of theRockford United Labor, which is the Central Labor Council of the AFL-CIO, Stubblefield related that his membership in the Union has been as highas 2,600 that with layoffs commencing in mid-1970 his membership wentdown to 2,200, and that in 1971 it reached a low point of 1,850 activemembers Stubblefield asserted that, during this period, Rockford was ratedas being above 6 percent unemployed, and that none of the shops with whomthe Union had contracts were hiring, other than replacements when someonequit or retired, and that almost all of the machine shops had men laid offduring that period of time 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerit record from March 1965 to January 1971.Counsel for General Counsel, in his brief, correctly urgesthat the test is whether the discriminatee made an honestgood-faith effort to find employment or, as stated by thecourt inGolay,12whether he was reasonably diligent.Cousnel for General Counsel, in his brief, correctly urgesthat the burden of establishing a diminution of the damagesresulting from discnminatee's asserted lack of diligence inseeking interim employment falls on Respondent. 3Respondent's contention that Brown did not make anadequate effort to obtain employment during the periodfrom January to August 1971, is without evidentiary sup-port. I so find.Brown acknowledged that, inferentially, during his peri-od of unemployment in 1971, he was asked by Kruse to goto National Lock to repair a machine which he had fixed.He asserted he was aware of the fact that National Lockemployees were on strike and that he advised Kruse hewould not cross the picket line. He estimated that the workmight have required 5 or 6 days.Respondent,in itsbrief,assertsthat Brown's failure toaccept the assignment by Kruse constituted a wilful loss ofearnings. Respondent relies on theVapor Blastcase.14 Re-spondent contends that the work offered was not the workof strikers. I find the case cited inapposite, andRespondent's contention without merit.Brown credibly related that in July 1970, after he was laidoff by Barber Coleman, he purchased a leaf-raking ma-chine.As a result, he obtained three jobs, for which hereceived $10 or $15 each, which was less than the cost of themachine. Thereafter, he gave the machine to his son-in-law.Respondent's contention, in itsbrief, that this $30 should beadded as interim earnings disreagrds the fact that the ven-ture compriseda loss.I find no merit in Respondent's con-tention.Brown's other earnings, from self-employment, are setforthinfra,as amendments to the specifications.Roskopp's Efforts to ObtainEmploymentRoskopp was discharged by Respondent on May 26,1965. Roskopp had been employed by Respondent as anassembler in the pump department at the rate of $1.95 perhour, on the day shift, at the time of his discharge. Roskoppcredibly related that he was employed the same day at Bar-tellEngineering Co., in Rockford, on the night shift at therate of $3.15 per hour. He continued in that employmentuntil July 12, 1965, when he quit. Roskopp asserted hisreason for quitting was that he did not like the work and,in addition, his wife had recently had a child, and it wasnecessary for her to get up, when he arrived home in themorning, and go to her mother's so he could get some sleep.Roskopp was next employed by Mechanical Tool andEngineering, commencing July 13, 1965, as an assembler, on12Golay & Company Inc, v N L R B, 447F 2d 290 (C A 7, 1971)13Mastro PlasticsCorporation,et at136 NLRB 1342, 354 F 2d 170 (C A2, 1965),cert denied384 U S 972 (1966)14VaporBlast IndependentShop Workers Assn v N L R B,305 F 2d 717(CA 7, 1962)the day shift, at the rate of $2 an hour. Three months laterhe received two raises of 10 cents each the same day. Infer-entially about 1967, he was promoted to leadman, with anincrease of 50 cents per hour. He became a working fore-man in 1969 and a foreman in 1970. Initially, he received$3.15 per hour as a foreman, but is now a salaried employee,supervising 20 employees.Respondent, in its brief, contends that Roskopp volun-tarily quit a job paying $3.15 per hour, during the secondquarter of 1965. Respondent notes that thereis noclaim forbackpay during the second quarter of 1965. Respondentassertsthat, if Roskopp had not voluntarily quit, and ac-cepted the job paying $1.15 per hour less, inferentially therewould be no backpay claim. The specifications relative toRoskopp reflect no claim for backpay after the second quar-ter of 1967, unquestionably the result of his promotions andhigher earnings from July 1967 through December 1972.Counsel for General Counsel, in his brief,urgesthe appli-cation of the rule enunciated by the Board inMastro Plas-tics, supra,in which the Board held:[A] claimant who obtains a job but then leaves for ajustifiable reason is not deprived of all further claim;the assumption is that the reason for his quitting thejobwould not have been present at Respondent's plant andtherefore the job is not substantially equivalent.[Id.at1349.] 15Counsel for General Counsel, in his brief, correctly urgesthatRoskopp was employed by Respondent on the dayshift.However, his employment at BartellEngineering wason the night shift. The Board has held that a night-shiftemployee is not required to seek day-shift work.Richard W.Kaase, supraat 1332.The facts herein are that an employee, who normallyworks a day shift, accepted a night-shift assignment, whichhe then left because of conditions he found to be too diffi-cult a pattern of life for himself and his family. He promptlyfound other employment the following day. Counsel forGeneral Counselurgesthat Roskopp was not required toaccept this employment, which in fact reduced the wrong-doing Respondent's obligation. It follows that he was notrequired to continue when there was good reason for leav-ing. Inaddition, there is no evidence herein that Roskopp'semployment at Bartell Engineering would have continuedthrough the second quarter of 1967, or thathis earningswould have obliterated any claim for backpay asa result.I find Respondent's contention without merit.ComputationJohn BrownAt the outset of the hearing, counsel for General Counselamended the specifications relative to Brown to reflect ad-ditional earnings from self-employment, during the thirdquarter 1965, in the amount of $200, reducing the net back-15 See alsoEast TexasSteelCasting Co, Inc, supra, Artim TransportationSystem, Inc,193 NLRB 179,American Manufacturing Company of Texas,167NLRB 520 JOHN S. BARNES CORP.589pay amount to $251.29, and additional earnings from self-employment, during the third quarter 1966, in the amountof $120, reducing the net backpay amount for that periodto $375.42 The gross backpay claim was accordingly re-duced by $320.Accordingly, having found that Brown at all times duringthe backpay period made a good-faith effort to find work,based on the formula in the specifications, as amended, Ifind the amounts by quarter of gross pay interim earningsfrom Barber Coleman, other interim earnings, and net back-pay, due Brown for the period commencing March 9, 1965,and terminating February 4, 1972, are as shown in the at-tached AppendixPeter RoskoppAt the outset of the hearing, counsel for General Counselamended the specifications relative to Roskopp to reflectadditional earnings, during the second quarter 1965, in theamount of $644.55, resulting from earnings from BartellEngineering Co.,16 and eliminating any net backpay for thatquarter. During the hearing, the gross amount due Roskoppwas misstated as $2,301.27. In his brief, counsel for GeneralCounsel calls attention to an error in addition, resulting in16 inaccurately listed as Bartlett EngineeringCo in GeneralCounsel'sbriefa correction in the total amount due Roskopp to $2,334.90.Accordingly, having found that Roskopp at all times dur-ing the backpay period made a good-faith effort to remainemployed, based on the formula in the specifications, asamended, I find the amounts by quarter of gross pay interimearnings from Bartell and Mechanics, and net backpay, dueRoskopp for the period commencing May 26, 1965, andterminating December 6, 1972, are as shown in the attachedAppendix.Conclusions and RecommendationsOn the basis of the foregoing findings of fact, and uponthe entire record, and pursuant to Section 10(c) of the Act,I find and conclude the gross amount of backpay due JohnBrown is $12,758.85, and the gross amount of backpay duePeter Roskopp is $2,334.90.ORDERI recommend that Respondent, John S. Barnes Corpora-tion, its officers, agents, successors, and assigns, be, and itis,hereby ordered to pay to John Brown the amount of$12,758.85, and to Peter Roskopp the amount of $2,334.90,in each instance, however, less the tax withholding requiredby Federal and state laws. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDtr.GrossBackpayInterimEarnings a/APPENDIXJohn BrownInterimEarningsNetBackpav1-65$ 468.70.&/$ 211.40$ 257.302-652,031.041,355.68 d/675.363-652,031.041,579.75 d/251.29200.00 j/4-652,031.042,040.59 d/687.72697.271-662,177.321,788.05 d/389.272-662,177.32$1,125.70945.60 d/106.023-662,177.321,368.73313.17 b/375.42120.00 j/4-662,177.32114.162,143.05 b/693.08772.971-672,206.981,970.97236.012-672,206.981,086.43921.01 b/199.543-672,206.981,422.81J294.33489.84 b/4-672,206.981,668.73686.66 f/0111.841-682,197.542,229.2502-682,197.542,364.6003-682,197.542,100.7596.794-682,197.542,313.430Qtr.BackpayInterimEarnings A:MJInterimEarningsNetBackpay1-69$2,371.40$2,160.12$211.282-692,371.401,902.64468.763-692,371.402,007.56363.844-692,371.402,507.08184.66320.'A1-702,477.432,568.5802-702,477.481,914.86562.623-702,477.43$2,162.88 c/314.604-702,477.43317.51 c/1,532.78765.531,392.72 e/1-712,384.54143.46549.70 e/1,691.382-712,384.542,384.543-712,384.541,868.85515.694-712,384.542,993.6501-72917.13 h/650.56 i/266.57$12,758.85a/From Barber Coleman.f/ From Ekstrom Carlson.b/From W.A. Whitney.3/13 of $2,031.04-$468.70.c/From Barnes Drill.h/ 4/13 of $2,384.54-$917.13.d/From W.F. and John Barnes.1/ 5/13 of $1,691.46-$650.56.e/From Peterson Kruse.j/ From selfemployment. JOHN S.BARNES CORP.591Qtr.GrossBackpayPeterInterimEarnings h/RoskoffInterimEarningsc/NetBackpay1-652-65$635.77 k/$$644.5503-651,652.991,181.12213.51$258.364-651,652.991,494.53705.94547.481-661,772.051,616.47155.582-661,772.051,717.5254.533-661,772.051,663.81108.244-661,772.051,743.57657.57629.091-671,796.191,771.5224.662-671,796.181,426.16370.023-671,796.181,912.1704-671,796.181,975.47091.02Qtr.GrossBackpayInterimInterimEarnings 1/Earnings m/NetBackpay1-68$1,788.50$1,898.2002-681,788.502,319.8403-681,788.502,102.6404-681,788.502,404.0101-691,930.002,112.3402-691,930.002,579.8403-691,930.002,153.4504-691,930.002,521.070260.711-702,016.342,498.4102-702,016.342,592.9803-702,016.342,309.1704-702,016.342,660.660623.041-711,940.692,263.8002-711,940.692,461.0003-711,940.692,524.0804-711,940.692,819.9401-720Grand Total$2,334.90k/ 5/13 of $1,652.99=$635.77.1/ From MechanicalTool &Engineering Co.m/ From Bartell Engineering Co.